Exhibit 10.1
 
AMENDMENT NO. 1
 
TO
 
ADVISORY AGREEMENT
 
This AMENDMENT NO. 1 TO ADVISORY AGREEMENT (this "Amendment") is entered into as
of December 15, 2009 by and between Halter Financial Group, L.P., a Texas
limited partnership (“HFG”) and SMSA El Paso II Acquisition Corp, Inc., a Nevada
corporation (the “Company”).


RECITALS:
 
WHEREAS, the Company, and HFG entered into that certain Advisory Agreement,
dated as of November 5, 2009 (the "Advisory Agreement");
 
WHEREAS, pursuant to Section 5.2 of the Advisory Agreement, the Company, and HFG
desire to amend the Advisory Agreement to extend the due date for payment of the
$250,000 advisory fee from December 15, 2009 until January 31, 2010;
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the respective meanings ascribed to them in the Advisory
Agreement.
 
2.           Amendment to Advisory Agreement.  The first sentence of Section 4
of the Advisory Agreement is hereby deleted in its entirety and replaced with
the following:
 
“4.    Fees and Expenses.  On or before January 31, 2010, the Company shall
deliver to HFG a fee of $250,000 to be paid via wire transferred funds.”
 
3.           Full Force and Effect.  Except as expressly modified by this
Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Advisory Agreement shall remain in full force and effect in
accordance with their respective terms. As used in the Advisory Agreement, the
terms "this Agreement", herein, hereinafter, hereunder, hereto and words of
similar import shall mean and refer to, from and after the date hereof, unless
the context otherwise requires, the Advisory Agreement as amended by this
Amendment.
 
4.           Counterparts.  This Amendment may be executed in a number of
counterparts, by facsimile, each of which shall be deemed to be an original as
of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Advisory
Agreement as of the date first written above.
 

 
HFG:
     
Halter Financial Group, L.P.
     
By:
 /s/ Timothy P. Halter    
 
Name:  Timothy P. Halter
 
Its:         Chairman




 
The Company:
     
SMSA El Paso II Acquisition Corp.
     
By:
/s/ Michael Campbell
 
Name:  Michael Campbell
 
Its:         President

 
 
 

--------------------------------------------------------------------------------

 